Jordan, Justice,
dissenting. I dissent for the sole reason that in my opinion this court improvidently granted certiorari. The sole question involved is whether or not the plaintiffs evidence showed any negligence on the part of the defendant railroad. In the opinion of the trial court the evidence failed in this respect and a verdict was directed for the defendant. On appeal the Court of Appeals reviewed the evidence and reached the same conclusion, thereby affirming the trial court. On application for certiorari this Court agreed and certiorari was denied. Upon motion for reconsideration this Court then granted certiorari, and we now reverse the Court of Appeals and the trial court. We are therefore merely substituting our opinion for theirs as to the sufficiency of the evidence to meet the requirements of applicable law.
In my opinion this not a proper application of our rules with regard to certiorari and I therefore respectfully dissent.